Per Curiam.
The trial judge erred in submitting to the jury for its decision the question whether the representation relied upon by defendant was material. The representation, if the insured had been a patient at the New York Hospital, was as matter of law material. (Geer v. Union Mutual Life Ins. Co., 273 N. Y. 261.)
Judgment, so far as appealed from, reversed and a new trial ordered, limited to the issue whether the assured was the Walter Wilson that had been treated at the New York Hospital as claimed in the defense.
Order affirmed.
All concur. Present — Lydon, Frankenthaler and Noonan, JJ.